Fourth Court of Appeals
                                San Antonio, Texas
                                       June 9, 2021

                                   No. 04-20-00599-CV

    In the Matter of the Marriage of Carlos Y. BENAVIDES, Jr. and Leticia R. Benavides,
                                           Appellant

                 From the County Court At Law No 1, Webb County, Texas
                         Trial Court No. 2011-PB6-000081-L2-A
                        Honorable Hugo Martinez, Judge Presiding


                                      ORDER

        Appellant’s motion for leave to exceed word limits is GRANTED. The word count limit
is 18,500.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2021.


                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court